Citation Nr: 1312952	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for major depressive disorder with psychotic features, initially evaluated as 30 percent disabling from November 10, 2003, through February 27, 2008, and evaluated as 50 percent disabling from February 28, 2008 through July 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2006 DRO decision granted entitlement to service connection for major depressive disorder with psychotic features and assigned a 30 percent rating, effective from November 10, 2003, through February 27, 2008.  In the course of the appeal of the original disability rating, a March 2008 DRO decision increased the disability rating to 50 percent, effective February 28, 2008. 

In June 2011, the Board remanded the issue for additional development.  

In a March 2012 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective July 21, 2011. 


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal of entitlement to increased ratings for major depressive disorder with psychotic features was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of increased ratings for major depressive disorder with psychotic features have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

As noted above, in April 2012, the Veteran submitted correspondence to VA indicating his wish to withdraw his claim of entitlement to increased ratings for major depressive disorder with psychotic features.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


